 

Exhibit 10.2

 



THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT IN COMPLIANCE WITH, OR PURSUANT TO AN EXEMPTION FROM, THE
REQUIREMENTS OF SUCH ACT OR SUCH LAWS.

 

_______________________________

 

BIONIK LABORATORIES CORP.

 

SECURED CONVERTIBLE PROMISSORY NOTE

 

Principal Amount: US$[___] Issue Date: June [__], 2019

 

Bionik Laboratories Corp., a Delaware corporation (the “Company”), for value
received, hereby promises to pay to [_____] or its permitted assigns or
successors (the “Holder”), the principal amount of [_____] Dollars (US$[___])
(the “Principal Amount”), without demand, on the Maturity Date (as hereinafter
defined), together with any accrued and unpaid interest due thereon. This Note
shall bear interest at a fixed rate of 1% per month, beginning on the Issue
Date. Interest shall be computed based on a 360-day year of twelve 30-day months
and shall be payable, along with the Principal Amount, on the Maturity Date.
Except as set forth in Section 3.1, payment of all principal and interest due
shall be in such coin or currency of the United States of America as shall be
legal tender for the payment of public and private debts at the time of payment.

 

This Note is a convertible promissory note referred to in that certain
Subscription Agreement dated as of the date hereof, or series of like
subscription agreements (individually or collectively, the “Subscription
Agreement”), among the Company and the subscribers named therein, pursuant to
which the Company is seeking to borrow up to $9,000,000 (the “Offering”).

 

1.       Definitions.

 

1.1       Definitions. The terms defined in this Section 1 whenever used in this
Note shall have the respective meanings hereinafter specified.

 

“Change in Control” means a merger or consolidation of the Company with or into
any other entity in which the stockholders of the Company immediately prior to
the merger or consolidation do not own more than 50% of the outstanding voting
power (assuming conversion of all convertible securities and the exercise of all
outstanding options and warrants) of the surviving entity or the sale, lease,
licensing, transfer or other disposition of all or substantially all the assets
of the Company; provided, however, that any new issuance of capital stock (or
securities convertible or exercisable into capital stock) of the Company to one
or more third parties for the sole purpose of providing funding for the Company
shall not constitute a Change in Control.

 



1

 

 

“Collateral” shall mean and include all machinery, equipment, furniture,
furnishings, tools, tooling, fixtures, and accessories, and all inventory,
accounts receivable, instruments, contract rights and other rights to receive
the payment of money, patents, chattel paper, licenses, leases and general
intangibles, including all trade names and trade styles and all additions,
accessions, modifications, improvements, replacements and substitutions thereto
and therefor, whether now owned or hereafter acquired or arising, and the
proceeds, products and income of any of the foregoing, including insurance
proceeds.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

 

“Conversion Shares” means the Common Stock issued or issuable to the Holder
pursuant to Article 3.

 

“Event of Default” shall have the meaning set forth in Section 6.1.

 

“Holder” or “Holders” means the person named above or any Person who shall
thereafter become a recordholder of this Note in accordance with the terms
hereof.

 

“Issue Date” means the issue date stated above.

 

“Maturity Date” shall mean the earlier of (a) March 30, 2020, and (b) the
consummation of a Qualified Financing.

 

“Note” means this Convertible Note, as amended, modified or restated.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, joint venture, unincorporated organization or any
government, governmental department or agency or political subdivision thereof.

 

“Qualified Financing” means the Offering, provided that the Company raises in
one or more tranches aggregate gross proceeds of no less than US$9,000,000.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

2.       GENERAL PROVISIONS.

 

2.1       Loss, Theft, Destruction of Note. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note and, in the case of any such loss, theft or destruction, upon receipt
of indemnity or security reasonably satisfactory to the Company, or, in the case
of any such mutilation, upon surrender and cancellation of this Note, the
Company will make and deliver, in lieu of such lost, stolen, destroyed or
mutilated Note, a new Note of like tenor and unpaid principal amount dated as of
the date hereof. This Note shall be held and owned upon the express condition
that the provisions of this Section 2.1 are exclusive with respect to the
replacement of a mutilated, destroyed, lost or stolen Note and shall preclude
any and all other rights and remedies notwithstanding any law or statute
existing or hereafter enacted to the contrary with respect to the replacement of
negotiable instruments or other securities without their surrender.

 

2.2       Prepayment; Redemption. This Note may not be prepaid by the Company in
whole or in part, except with the prior written consent of the Holder. This Note
may not be redeemed by the Company in whole or in part, except with the prior
written consent of the Holder.

 



2

 

 

3.       CONVERSION OF NOTE.

 

3.1       Conversion.

 

(a)       Conversion upon Maturity Date. On the Maturity Date without any action
on the part of the Holder, the outstanding principal and accrued and unpaid
interest under the Notes will be converted into shares of Common Stock at a
conversion price of US$6.80 per share (the “Conversion Price”).

 

(b)       Conversion upon Change of Control. If a Change of Control transaction
occurs prior to the Maturity Date, the outstanding principal and accrued and
unpaid interest under the Note would, at the election of the holders of a
majority of the outstanding principal of the Notes, be either (i) payable upon
demand as of the closing of such Change of Control transaction or (ii)
convertible into shares of the Common Stock immediately prior to such Change of
Control transaction at a price per share equal to the lesser of (x) the
Conversion Price, or (y) the per share consideration to be received by the
holders of the Common Stock in such Change of Control transaction.

 

(c)       Cancellation. Upon and as of the Maturity Date, this Note will be
cancelled on the books and records of the Company and shall solely represent the
right to receive the Conversion Shares.

 

3.2       Delivery of Securities Upon Conversion.

 

(a)       As soon as is practicable after the Maturity Date or an event pursuant
to Section 3.1(b)(ii), the Company shall deliver to the Holder a certificate or
certificates evidencing the Conversion Shares issuable to the Holder.

 

(b)       The issuance of certificates for Conversion Shares upon conversion of
this Note shall be made without charge to the Holder for any issuance tax in
respect thereof or other cost incurred by the Company in connection with such
conversion and the related issuance of securities. Upon conversion of this Note,
the Company shall take all such actions as are necessary in order to ensure that
the Conversion Shares so issued upon such conversion shall be validly issued,
fully paid and nonassessable.

 

3.3       Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon conversion of this Note. If any
conversion of this Note would create a fractional share or a right to acquire a
fractional share, the Company shall round to the nearest whole number.

 

3.4       Anti-Dilution.  In the event this Note converts into Common Stock
pursuant to Section 3.1(a) and the Company raises capital through the sale of
Common Stock for cash during the period ending on the three (3) year anniversary
of the earliest Issue Date of the Related Notes (for the avoidance of doubt,
including this Note), and the price per share thereof (the “Offering Price”) is
less than the Conversion Price, then in such event the Company shall issue to
the Holder, at no further cost to the Holder, additional shares of Common Stock
equal to the number of Conversion Shares the Holder would have received upon
conversion if the Conversion Price equaled the Offering Price, less the number
of shares of Conversion Shares actually issued on or as of the Maturity Date.

 



3

 

 

4.       COLLATERAL.

 

4.1       Security Interest In The Collateral.  To secure the prompt payment and
performance to Holder of the obligations hereunder, the Company hereby assigns,
pledges and grants to Holder a continuing security interest in and to, and lien
on, all of its Collateral.

 

4.2       Perfection Of Security Interest.  The Company shall take all action
that may be necessary or desirable, or that Holder may request, so as at all
times to maintain the validity, perfection, enforceability and priority of
Holder’s security interest in and lien on the Collateral or to enable Holder to
protect, exercise or enforce its rights hereunder and in the Collateral.  By its
signature hereto, the Company hereby authorizes Holder to file against the
Company one or more financing, continuation or amendment statements pursuant to
the Uniform Commercial Code in form and substance reasonably satisfactory to
Holder.

 

5.       STATUS; RESTRICTIONS ON TRANSFER.

 

5.1       Status of Note. This Note is a direct, general and unconditional
obligation of the Company, and constitutes a valid and legally binding
obligation of the Company, enforceable in accordance with its terms subject, as
to enforcement, to bankruptcy, insolvency, reorganization and other similar laws
of general applicability relating to or affecting creditors’ rights and to
general principles of equity. This Note does not confer upon the Holder any
right to vote or to consent or to receive notice as a stockholder of the
Company, as such, in respect of any matters whatsoever, or any other rights or
liabilities as a stockholder, prior to conversion hereof into Conversion Shares.

 

5.2       Restrictions on Transferability. This Note and any Conversion Shares
issued with respect to this Note, have not been registered under the Securities
Act, or under any state securities or so-called “blue sky laws,” and may not be
offered, sold, transferred, hypothecated or otherwise assigned except (a)
pursuant to a registration statement with respect to such securities which is
effective under the Act or (b) upon receipt from counsel satisfactory to the
Company of an opinion, which opinion is satisfactory in form and substance to
the Company, to the effect that such securities may be offered, sold,
transferred, hypothecated or otherwise assigned (i) pursuant to an available
exemption from registration under the Act and (ii) in accordance with all
applicable state securities and so-called “blue sky laws.” The Holder agrees to
be bound by such restrictions on transfer. The Holder further consents that the
certificates representing the Conversion Shares that may be issued with respect
to this Note may bear a restrictive legend to such effect.

 

5.3       COVENANTS. In addition to the other covenants and agreements of the
Company set forth in this Note, the Company covenants and agrees that so long as
this Note shall be outstanding, if any one or more events occur which constitute
or which, with the giving of notice or the lapse of time or both, would
constitute an Event of Default or if the Holder shall demand payment or take any
other action permitted upon the occurrence of any such Event of Default, the
Company will forthwith give notice to the Holder, specifying the nature and
status of the Event of Default or other event or of such demand or action, as
the case may be.

 



4

 

 

6.       REMEDIES.

 

6.1       Events of Default. “Event of Default” wherever used herein means any
one of the following events:

 

(a)       The Company shall fail to issue and deliver the Conversion Shares in
accordance with Section 3;

 

(b)       Default in the due and punctual payment of the principal of, or any
other amount owing in respect of (including interest), this Note when and as the
same shall become due and payable;

 

(c)       Default in the performance or observance of any covenant or agreement
of the Company in this Note (other than a covenant or agreement a default in the
performance of which is specifically provided for elsewhere in this Section
6.1), and the continuance of such default for a period of 10 days after there
has been given to the Company by the Holder a written notice specifying such
default and requiring it to be remedied;

 

(d)       The entry of a decree or order by a court having jurisdiction
adjudging the Company as bankrupt or insolvent; or approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the Company under the Federal Bankruptcy Code or any other applicable
federal or state law, or appointing a receiver, liquidator, assignee, trustee or
sequestrator (or other similar official) of the Company or of any substantial
part of its property, or ordering the winding-up or liquidation of its affairs,
and the continuance of any such decree or order unstayed and in effect for a
period of 60 calendar days;

 

(e)       The institution by the Company of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under the Federal Bankruptcy Code or
any other applicable federal or state law, or the consent by it to the filing of
any such petition or to the appointment of a receiver, liquidator, assignee,
trustee or sequestrator (or other similar official) of the Company or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors;

 

(f)       The Company seeks the appointment of a statutory manager or proposes
in writing or makes a general assignment or an arrangement or composition with
or for the benefit of its creditors or any group or class thereof or files a
petition for suspension of payments or other relief of debtors or a moratorium
or statutory management is agreed or declared in respect of or affecting all or
any material part of the indebtedness of the Company; or

 

(g)       It becomes unlawful for the Company to perform or comply with its
obligations under this Note.

 



5

 

 

6.2       Effects of Default. If an Event of Default occurs and is continuing,
then and in every such case the Holder may declare this Note to be due and
payable immediately, by a notice in writing to the Company, and upon any such
declaration, the Company shall pay to the Holder the outstanding principal
amount of this Note plus all accrued and unpaid interest through the date the
Note is paid in full. Holder shall further have the right to exercise any and
all rights and remedies provided for herein, under the Uniform Commercial Code
and at law or equity generally, including the right to foreclose the security
interests granted herein and to realize upon any Collateral by any available
judicial procedure and/or to take possession of and sell any or all of the
Collateral with or without judicial process. Holder may enter the Company’s
premises without legal process and without incurring liability to the Company
therefor, and Holder may thereupon, or at any time thereafter, in its discretion
without notice or demand, take the Collateral and remove the same to such place
as Holder may deem advisable and Holder may require the Company to make the
Collateral available to Holder at a convenient place.

 

6.3       Remedies Not Waived; Exercise of Remedies. No course of dealing
between the Company and the Holder or any delay in exercising any rights
hereunder shall operate as a waiver by the Holder. No failure or delay by the
Holder in exercising any right, power or privilege under this Note shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. By acceptance hereof, the Holder acknowledges and agrees that this
Note is one of a series of Convertible Promissory Notes of similar tenor issued
by the Company pursuant to the Offering (collectively, the “Related Notes”) and
that upon the occurrence and during the continuance of any Event of Default, the
holders of a majority in original principal amount of the Related Notes,
including this Note, shall have the right to act on behalf of the holders of all
such Notes in exercising and enforcing all rights and remedies available to all
of such holders under this Note, including, without limitation, foreclosure of
any judgment lien on any assets of the Company. By acceptance hereof, the Holder
agrees not to independently exercise any such right or remedy without the
consent of the holders of a majority in original principal amount of the Related
Notes (for the avoidance of doubt, including this Note).

 

7.       MISCELLANEOUS.

 

7.1       Severability. If any provision of this Note shall be held to be
invalid or unenforceable, in whole or in part, neither the validity nor the
enforceability of the remainder hereof shall in any way be affected.

 

7.2       Notice. Where this Note provides for notice of any event, such notice
shall be given (unless otherwise herein expressly provided) in writing and
either (a) delivered personally, (b) sent by certified, registered or express
mail, postage prepaid or (c) sent by facsimile or other electronic transmission,
and shall be deemed given when so delivered personally, sent by facsimile or
other electronic transmission (confirmed in writing) or mailed. Notices shall be
addressed, if to Holder, to its address as provided in the Subscription
Agreement or, if to the Company, to its principal office.

 

7.3       Governing Law. This Note shall be governed by, and construed in
accordance with, the laws of the State of Delaware (without giving effect to any
conflicts or choice of law provisions that would cause the application of the
domestic substantive laws of any other jurisdiction).

 



6

 

 

7.4       Forum. The Holder and the Company hereby agree that any dispute which
may arise out of or in connection with this Note shall be adjudicated before a
court of competent jurisdiction in the State of Delaware and they hereby submit
to the exclusive jurisdiction of the courts of the State of Delaware, as well as
to the jurisdiction of all courts to which an appeal may be taken from such
courts, with respect to any action or legal proceeding commenced by either of
them and hereby irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum.

 

7.5       Headings. The headings of the Articles and Sections of this Note are
inserted for convenience only and do not constitute a part of this Note.

 

7.6       Amendments. This Note may be amended or waived only with the written
consent of the Company and the holders of a majority in original aggregate
principal amount of this Note and the other Related Notes. Any such amendment or
waiver shall be binding on all holders of the Notes, even if they do not execute
such consent, amendment or waiver.

 

7.7       No Recourse Against Others. The obligations of the Company under this
Note are solely obligations of the Company and no officer, employee or
stockholder shall be liable for any failure by the Company to pay amounts on
this Note when due or perform any other obligation.

 

7.8       Assignment; Binding Effect. This Note may be assigned by the Company
without the prior written consent of the Holder. This Note shall be binding upon
and inure to the benefit of both parties hereto and their respective permitted
successors and assigns.

 

Signature on the Following Page


 

7

 

 

In Witness Whereof, the Company has caused this Note to be signed by its duly
authorized officer on the date hereinabove written.

 



  Bionik Laboratories Corp.                 By:                          Name:
Eric Dusseux     Title:   CEO  



 



Signature Page to Convertible Promissory Note

 

 

 

 

 